Citation Nr: 0311957	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-05 619	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include personality disorder with anxiety traits.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1987 and from April 1990 to December 1999.  The veteran also 
had more than three months of unspecified service prior to 
August 1986.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Manchester, New Hampshire, 
Regional Office (RO).  


FINDINGS OF FACT

1.  Personality disorders are not diseases or injuries for 
which service connection can be granted.

2.  The evidence reasonable shows that the veteran has a 
current diagnosis of anxiety disorder and it is at least as 
likely as not that this disorder is related to symptoms noted 
in service.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002).

2.  Resolving all reasonable doubt in favor of the veteran, 
an anxiety disorder was incurred as the result of service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 20 02) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case and supplemental statements of the 
case, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO collected 
medical records from all health care providers identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  He was 
given the opportunity to appear and testify before a RO 
hearing officer and/or Member of the Board to advance any and 
all arguments in favor of his claim, but declined to do so.  
The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.

Additionally, the veteran was afforded VA examination, most 
recently in January 2003.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  With regard to the 
adequacy of the examination, the Board notes that the report 
reflect that the VA examiner reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted examination, and offered appropriate assessment and 
diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There was also a notice letter sent in April 2001 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g.,  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2002).  

Service medical records show the veteran underwent a 
psychiatric consultation in April 1988 for symptoms diagnosed 
as a personality disorder.

Post service records show that during VA examination in 
January 2000 the veteran reported counseling for anxiety 
symptoms associated with Chron's disease and tension 
headaches.  In March 2000, the veteran was evaluated for 
history of affective disorder and questionable personality 
disorder.  

During VA examination in May 2000 the veteran underwent a 
psychological assessment.  The results of that assessment, 
which included a Millon Clinical Multiaxial Inventory 2 
(MCMI-2), suggested a clinical personality pattern in a 
category of dependence and avoidance and traits self-
defeating behaviors.  The diagnosis was personality disorder 
with some anxiety related to difficulties at work.  The 
physician did not provide an Axis I diagnosis.

Additional VA outpatient treatment records dated from May 
2000 to May 2001 show ongoing psychiatric evaluation for 
anxiety disorder, affective disorder and personality 
disorder.

On VA examination in January 2003 the veteran's claims folder 
was thoroughly reviewed and the veteran given a full 
psychiatric examination.  The examiner also noted that in 
1987 the veteran was discharged for a personality disorder 
then went to the National Guard and then later to the Army 
Reserves.  Psychiatric consultation indicated that the 
veteran had a passive-aggressive personality disorder with 
avoidant features.  Medical records from 1998 through 2000 
show the veteran was receiving individual sessions for 
"delayed separation from the military"  Additional records 
show that he was treated as early as 1994 for anxiety and 
stress.  In 1999, a Medical Board Evaluation showed anxiety 
related to his Chron's disease and history of personality 
disorder.  The examiner also referred to the May 2000 
psychological evaluation and MCMI-2 results, which indicated 
that the veteran had dependent and avoidant personality 
disorder.  At the time of the examination the veteran was in 
individual psychotherapy.  The examiner concluded the veteran 
had anxiety disorder with mixed anxiety and depression, some 
of which was related to Chron's disease.  The examiner 
further concluded that the veteran's anxiety disorder at 
least as likely as not had its onset in service.  

To the extent that the veteran's psychiatric symptoms have 
been attributed to his personality disorder, service 
connection is not warranted since personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2002).  Consequently, 
there is no legal basis to grant service connection for this 
disorder.  Since the law, rather than the evidence, is 
dispositive on this issue, service connection is not 
warranted for the veteran's personality disorder.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The record also includes a diagnosed acquired psychiatric 
condition, anxiety disorder.  As noted above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.

Service medical records document psychiatric evaluation, but 
are negative for any definite clinical diagnosis relative to 
such symptomatology other than personality disorder.  
However, the evidentiary record discloses that a VA examining 
physician has determined, after extensive medical evaluation 
of the veteran that a causal relationship potentially exists 
between the veteran's service and the diagnosed anxiety 
disorder.

The Board recognizes that only a personality disorder was 
diagnosed in service, and that the post-service medical 
record shows conflicting diagnoses.  However, in view of the 
several diagnoses of anxiety disorder and the medical opinion 
that this is attributable to service, the Board finds that 
the evidence on this point, whether anxiety disorder was 
incurred in service, is at least in equipoise.  

Given the medical opinion, the evidentiary record is in 
equipoise regarding an existing relationship between the 
veteran's current anxiety disorder and service.  Thus, the 
Board determines that 38 C.F.R. § 3.102 is for application in 
this instant case.  Under 38 C.F.R. § 3.102, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the veteran.  A reasonable doubt is one, 
which exists because of an approximate balance of positive 
and negative evidence, which does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Therefore, in resolving all reasonable doubt in favor of the 
veteran, the Board determines that the veteran's current 
anxiety disorder was as a result of his service.  
Accordingly, entitlement to service connection is warranted.

The Board finds that there is no basis for service connection 
for an acquired psychiatric disorder other than anxiety 
disorder, which is now recognized as service-connected.  




ORDER

Entitlement to service connection for anxiety disorder is 
granted.



____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


